
	

113 HRES 535 IH: Supporting the goals and ideals of “Financial Literacy Month”.
U.S. House of Representatives
2014-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 535
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2014
			Mr. Hinojosa (for himself and Mr. Stivers) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Supporting the goals and ideals of Financial Literacy Month.
	
	
		Whereas personal financial literacy is essential to ensure that individuals are prepared to make
			 informed financial choices so that they can become successful heads of
			 household, investors, entrepreneurs, and business leaders;
		Whereas financial education is the first line of defense against financial fraud and securing a
			 prosperous future;
		Whereas according to the Federal Deposit Insurance Corporation, at least 28.2 percent of households
			 in the United States are unbanked or underbanked and, subsequently, have
			 missed opportunities for savings, lending, and basic financial services;
		Whereas almost 55.3 percent of Black households, and 48.6 percent of Hispanic households are either
			 unbanked or underbanked;
		Whereas according to the 2013 Consumer Financial Literacy Survey Final Report of the National
			 Foundation for Credit Counseling, 40 percent of adults in the United
			 States gave themselves a grade of C, D, or F on their knowledge of
			 personal finance;
		Whereas the 2014 Retirement Confidence Survey conducted by the Employee Benefit Research Institute
			 found that only 18 percent of workers were very confident about having enough money for a comfortable retirement, up by 5 percent points from the previous
			 year, but a sharp decline in worker confidence from the 27 percent of
			 workers who were very confident in 2007;
		Whereas according to the 2014 Retirement Confidence Survey conducted by the Employee Benefit
			 Research Institute, less than half of workers (44 percent) in the United
			 States have tried to calculate how much they need to save for retirement;
		Whereas the 2014 Retirement Confidence Survey conducted by the Employee Benefit Research Institute
			 found that 58 percent of workers and 44 percent of retirees report having
			 a problem with their level of debt;
		Whereas according to a 2014 Flow of Funds report by the Board of Governors of the Federal Reserve System, household debt stood at
			 $13,100,000,000,000 at the end of the fourth quarter of 2013;
		Whereas according to the 2013 Consumer Financial Literacy Survey Final Report of the National
			 Foundation for Credit Counseling, 26 percent, or more than 61,000,000
			 adults, admit to not paying all of their bills on time, a decrease from 33
			 percent or 77,000,000 adults in 2012;
		Whereas according to the 2013 Consumer Financial Literacy Survey Final Report of the National
			 Foundation for Credit Counseling, only 40 percent of adults keep close
			 track of their spending;
		Whereas according to the 2013 Consumer Financial Literacy Survey Final Report of the National
			 Foundation for Credit Counseling, 31 percent of adults in the United
			 States report that they have no savings, and 43 percent of United States
			 adults say they are saving less in 2013 than the year before;
		Whereas according to the seventh Council for Economic Education biennial Survey of the States 2014:
			 Economic, Personal Finance, and Entrepreneurship Education in Our Nation's
			 Schools, only 22 States require students to take an economics course as a
			 high school graduation requirement, and only 16 States require the testing
			 of student knowledge in economics, down from 25 in 1998;
		Whereas according to the seventh Council for Economic Education biennial Survey of the States 2014:
			 Economic, Personal Finance, and Entrepreneurship Education in Our Nation's
			 Schools, only 17 States require students to take a personal finance course
			 either independently or as part of an economics course as a high school
			 graduation requirement;
		Whereas according to the 2013 Girl Scout Research Institute's report, Having It All: Girls & Financial Literacy, 90 percent of girls say it is important to learn how to manage money but just 12 percent say they
			 feel confident in making financial decisions;
		Whereas expanding access to the mainstream financial system will provide individuals with less
			 expensive and more secure options for managing finances and building
			 wealth;
		Whereas quality personal financial education is essential to ensure that individuals are prepared
			 to manage money, credit, and debt, and to become responsible workers,
			 heads of households, investors, entrepreneurs, business leaders, and
			 citizens;
		Whereas increased financial literacy empowers individuals to make wise financial decisions and
			 reduces the confusion caused by an increasingly complex economy;
		Whereas a greater understanding of, and familiarity with, financial markets and institutions will
			 lead to increased economic activity and growth;
		Whereas in 2003, Congress found it important to coordinate Federal financial literacy efforts and
			 formulate a national strategy; and
		Whereas in light of that finding, Congress passed the Financial Literacy and Education Improvement
			 Act, establishing the Financial Literacy and Education Commission: Now,
			 therefore, be it
	
		That the House of Representatives—
			(1)supports the goals and ideals of Financial Literacy Month, to raise public awareness about—
				(A)the importance of personal financial education in the United States; and
				(B)the serious consequences that may result from a lack of understanding about personal finances; and
				(2)calls on the Federal Government, States, localities, schools, nonprofit organizations, businesses,
			 and the people of the United States to support the goals and ideals of Financial Literacy Month with appropriate programs and activities.
			
